 1      Douglas Pahl, OR Bar No. 950476
        DPahl@perkinscoie.com
 2      PERKINS COIE LLP
        1120 N.W. Couch Street, 10th Floor
 3      Portland, OR 97209-4128
        Telephone: 503.727.2000
 4      Facsimile: 503.727.2222

 5      Counsel for Debtor and Debtor-in-Possession
        15005 NW Cornell LLC
 6
        Nicholas J. Henderson, OSB No. 074027
 7      nhenderson@portlaw.com
        Motschenbacher & Blattner, LLP
 8      117 SW Taylor St., Suite 300
        Portland, OR 97204
 9      Telephone: (503) 417-0508
        Facsimile: (503) 417-0528
10
        Counsel for Debtor and Debtor-in-Possession
11      Vahan M. Dinihanian, Jr

12
                                      UNITED STATES BANKRUPTCY COURT
13
                                            FOR THE DISTRICT OF OREGON
14
        In re                                             Bankruptcy Case Nos.:
15
        15005 NW CORNELL LLC, and                         19-31883-dwh11 (Lead Case)
16
        VAHAN M. DINIHANIAN, JR.                          19-31886-dwh11
17
                               Debtors. 1                 Jointly Administered Under
18                                                        Case No. 19-31883-dwh11

19                                                        DEBTORS’ OPPOSITION TO MOTION
                                                          BY TASHA TEHERANI-AMI, IN HER
20                                                        CAPACITY AS THE TRUSTEE OF THE
                                                          SONJA DINIHANIAN GST TRUST DTS
21                                                        1/1/11, TO DISMISS THE BANKRUPTCY
                                                          ASE FOR LACK OF AUTHORITY TO
22                                                        FILE AND FOR CAUSE

23               Debtor and debtor-in-possession 15005 NW Cornell LLC and Vahan M. Dinihanian Jr. (“Mr.

24      Dinihanian”) (together, the “Debtors”) hereby respectfully oppose the motion filed by Tasha Teherani-

25
        1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
26      number, are: 15005 NW Cornell LLC (5523) and Vahan M. Dinihanian, Jr. (0871).
                                                                                      PERKINS COIE LLP
PAGE    1-      CORNELL’S OPPOSITION TO TASHA TEHERANI-                          1120 N.W. Couch Street, 10th Floor
145816220.1
                AMI’S MOTION TO DISMISS BANKRUPTCY CASE                              Portland, OR 97209-4128
                                                                                       Phone: 503.727.2000
                                                                                        Fax: 503.727.2222
                                 Case 19-31883-dwh11          Doc 154     Filed 10/03/19
 1      Ami, in her capacity as the trustee of the Sonja Dinihanian GST Trust DTS 1/1/11 (the “Trust”), to

 2      dismiss Cornell’s bankruptcy case for lack of authority and for cause (the “Motion”). In support of their

 3      opposition (the “Opposition”), the Debtors maintain that Cornell’s Operating Agreement expressly

 4      authorized Mr. Dinihanian, as Manager of Cornell, to file a voluntary Chapter 11 petition on the

 5      company’s behalf. The Debtors further maintain that the Trust has failed to demonstrate that cause

 6      exists to support dismissal of the Cornell bankruptcy proceeding. For these reasons, and as more fully

 7      set forth herein, the Debtors respectfully request that the Court deny the Trust’s Motion.

 8                                              I.      INTRODUCTION
 9             The Trust’s Motion raises two arguments to support its request for dismissal of Cornell’s case:

10      (1) Mr. Dinihanian lacked authority to file Cornell’s petition; and (2) the petition should be dismissed

11      “for cause” because it was filed in bad faith. The Trust’s first argument has been waived and therefore

12      fails as a matter of law pursuant to Local Bankruptcy Rule 1002-1, which requires that the Motion be

13      brought within 14 days after the Debtors’ meeting of creditors is completed. The Trust’s Motion was

14      filed almost three months late. Even if the Motion was timely filed, the argument is belied by the terms

15      of the Operating Agreement, which vests in Mr. Dinihanian, as the Manager of the manager-managed

16      LLC, the authority to file the petition on Cornell’s behalf without obtaining member consent.

17             The Trust’s second argument is equally unpersuasive. The Trust muddies the waters between

18      filing a chapter 11 petition and proposing a plan in good faith, which are two legally distinct standards.

19      And yet, in doing so, the Trust falls well short of providing evidence of “bad faith” in filing Cornell’s

20      chapter 11 case. Cornell has a general right to amend its petition, schedules or statement of financial

21      affairs as a matter of course at any time before the case is closed, and it has exercised that right when

22      appropriate. Fed. R. Bankr. P. 1009(a). Cornell also has a right to a “‘breathing spell’ from [its]

23      creditors and to stop ‘all collections efforts, all harassment, and all foreclosure actions.’” In re

24      Plumberex Specialty Prods., Inc., 311 B.R. 551, 555-56 (Bankr. C.D. Cal. 2004) (internal citations

25      omitted). Exercising these rights -- either by amending filings or delaying enforcement action by the

26
                                                                                        PERKINS COIE LLP
PAGE    2-    CORNELL’S OPPOSITION TO TASHA TEHERANI-                              1120 N.W. Couch Street, 10th Floor
145816220.1
              AMI’S MOTION TO DISMISS BANKRUPTCY CASE                                  Portland, OR 97209-4128
                                                                                         Phone: 503.727.2000
                                                                                          Fax: 503.727.2222
                                 Case 19-31883-dwh11           Doc 154      Filed 10/03/19
 1      Trust -- is not tantamount to a finding of bad faith in filing Cornell’s chapter 11 petition. Accordingly,

 2      Cornell respectfully requests that the Motion be denied in its entirety.

 3                                                II.     ARGUMENT
 4      A.     The Trust Has Waived its Right to Object to Mr. Dinihanian’s Authority to File Cornell’s
               Petition Pursuant to Local Bankruptcy Rule 1002-1.
 5
               The Trust asserts that Cornell’s petition was filed without authority. The motion is untimely and
 6
        has been waived. Accordingly, the Court need not consider the Trust’s arguments regarding its own
 7
        membership stake in Cornell, or Mr. Dinihanian’s role within the company. Local Bankruptcy Rule
 8
        1002-1 provides,
 9                         Any objection to the filing of a voluntary petition based
                           on the debtor’s lack of authority to file the petition must
10
                           be made by a motion filed no later than 14 days after the
11                         date the meeting of creditors is completed. Failure to
                           object timely will be deemed a waiver of the objection.
12
        Id. (emphasis added). Debtors’ meeting of creditors held under 11 U.S.C. § 341(a) concluded on June
13
        20, 2019. See Dkt. No. 42. The Trust’s Motion was filed on September 24, 2019 -- 96 days later.
14
        Cornell’s petition therefore may not be challenged as a matter of law for lack of authority.
15
        B.     The Operating Agreement Authorized Mr. Dinihanian, as Manager of Cornell, to File for
16             Bankruptcy Protection.

17             Even if the Trust had timely filed its Motion, the Trust seeks dismissal of Cornell’s case on

18      flawed legal grounds. The Trust erroneously contends that Mr. Dinihanian did not have the authority to

19      file Cornell’s voluntary Chapter 11 bankruptcy petition. According to the Trust, Cornell’s petition is

20      invalid unless (i) Mr. Dinihanian successfully moves to amend the petition nunc pro tunc to the Petition

21      Date to change his signature to that of Manager of Cornell, and (ii) Debtors can demonstrate that the

22      Trust was not a member of Cornell when the petition was filed. See Motion, pp. 14-24. However,

23      neither prerequisite conceived by the Trust must be met.

24

25

26
                                                                                        PERKINS COIE LLP
PAGE    3-    CORNELL’S OPPOSITION TO TASHA TEHERANI-                              1120 N.W. Couch Street, 10th Floor
145816220.1
              AMI’S MOTION TO DISMISS BANKRUPTCY CASE                                  Portland, OR 97209-4128
                                                                                         Phone: 503.727.2000
                                                                                          Fax: 503.727.2222
                                 Case 19-31883-dwh11          Doc 154      Filed 10/03/19
 1             1.      Cornell Has a General Right to Amend Under Federal Rule of Bankruptcy
                       Procedure 1009.
 2
               Federal Rule of Bankruptcy Procedure 1009(a) states:
 3
                           General Right to Amend. A voluntary petition, list,
 4                         schedule, or statement may be amended by the debtor as
                           a matter of course at any time before the case is closed.
 5
                           The debtor shall give notice of the amendment to the
 6                         trustee and to any entity affected thereby. On motion of
                           a party in interest, after notice and a hearing, the court
 7                         may order any voluntary petition, list, schedule, or
                           statement to be amended and the clerk shall give notice of
 8                         the amendment to the entities designated by the court.
 9
               Id. (emphasis added). While the Trust would be required to file a motion to compel Cornell to
10
        amend its petition, list, schedule, or statement, the same is not true of Cornell. Cornell can amend as a
11
        matter of course at any time before its bankruptcy case is closed. To that end, as of the filing of this
12
        Opposition, Cornell has exercised its right to amend the petition to reflect that Mr. Dinihanian is the
13
        Manager of Cornell. It has also amended the schedules to reflect that Eagle Holdings LLC (of which
14
        Mr. Dinihanian is the sole Member) and the Trust each hold a 50% membership interest in Cornell.
15
               2.      Cornell’s Operating Agreement Vested Mr. Dinihanian With Broad Authority to
16                     File the Voluntary Petition.

17             The Trust’s membership interest in Cornell does not improve its lack of authority contention.

18      The Trust ignores key provisions in the Operating Agreement that vest Mr. Dinihanian with ample

19      authority to file the Cornell petition. It is true that Section 6.5 states that Cornell’s Manager may not

20      knowingly do any act without the Members’ consent if consent is required by the Operating Agreement

21      or the Act. 2 Yet the Trust fails to mention Section 5.1, under which consent of Members is not required.

22      Section 5.1 provides, in relevant part, “The Members delegate to the Manager all authority of every

23      nature and kind to manage, deal with or make decisions for or on behalf of the Company that would

24      otherwise be vested in the Members under the Act.” See Motion, Ex. 4, p. 4 (emphasis added).

25
        2
         All references to the “Act” herein refer to the Oregon Limited Liability Company Act as set forth in
26      Chapter 63 of the Oregon Revised Statutes.
                                                                                       PERKINS COIE LLP
PAGE    4-    CORNELL’S OPPOSITION TO TASHA TEHERANI-                             1120 N.W. Couch Street, 10th Floor
145816220.1
              AMI’S MOTION TO DISMISS BANKRUPTCY CASE                                 Portland, OR 97209-4128
                                                                                        Phone: 503.727.2000
                                                                                         Fax: 503.727.2222
                                 Case 19-31883-dwh11          Doc 154      Filed 10/03/19
 1             As explicitly permitted by Section 63.130 of the Act, the Operating Agreement “otherwise

 2      provide[s]” that Member consent is not required, for example, for the Manager to convert the limited

 3      liability company into any other type of entity, as the Trust argues occurred upon the creation of Cornell

 4      as a debtor-in-possession. Nor is it required for any other action that would otherwise require the

 5      consent of the Members under the Act.

 6             The Trust’s arguments are defeated by yet another provision of the Operating Agreement. After

 7      appointing Mr. Dinihanian to serve as the Manager of Cornell pursuant to Section 6.1, the Operating

 8      Agreement, at Section 6.4(f), authorizes Mr. Dinihanian to, among other stated duties, “[i]nstitute,

 9      prosecute, and complain and defend in all courts in the Company’s name.” Id., p. 6. Mr. Dinihanian

10      exercised such right by authorizing Cornell’s bankruptcy filing before this Court.

11             Mr. Dinihanian’s delineated rights pursuant to a manager-managed LLC are consistent with

12      Section 63.120(2)(b) of the Act, which provides, in pertinent part, that “any matter relating to the

13      business of the limited liability company may be exclusively decided by the manager. . . .” ORS

14      63.130(2)(b). See also In re Bay Club Partners, No. 14-30394-rld11, 2014 WL 1796688 (Bankr. D. Or.

15      May 6, 2014) (holding that chapter 11 filing was properly authorized by the manager notwithstanding

16      the existence of a prepetition waiver of bankruptcy protection in the LLC operating agreement).

17             Accordingly, whether the Trust maintains a membership interest in Cornell -- Debtors contend it

18      does -- has no bearing on Mr. Dinihanian’s authority as Manager to sign Cornell’s petition on its behalf.

19      The Trust’s arguments regarding the effect of the General Judgment on Cornell’s membership or the

20      assets it holds (see Motion at 19-24) are inconsequential to the Manager’s authority to commence this

21      Chapter 11 case.

22      C.     Cornell’s Case Was Not Filed in Bad Faith.
23             The Trust’s next contention, that Cornell’s case should be dismissed “for cause” (see Motion at

24      24-28), is premature, based on conjecture, and unsupported by the weight of authority found in “bad

25      faith” cases. First, the Debtors have not yet proposed a plan, so the Trust’s arguments regarding the

26      feasibility of a future plan or what such a plan should include do not support dismissal of the case. Any
                                                                                      PERKINS COIE LLP
PAGE    5-    CORNELL’S OPPOSITION TO TASHA TEHERANI-                            1120 N.W. Couch Street, 10th Floor
145816220.1
              AMI’S MOTION TO DISMISS BANKRUPTCY CASE                                Portland, OR 97209-4128
                                                                                       Phone: 503.727.2000
                                                                                        Fax: 503.727.2222
                                 Case 19-31883-dwh11          Doc 154     Filed 10/03/19
 1      arguments regarding the alleged “ministerial” nature of the General Judgment or transfers envisioned by

 2      it do not provide grounds for a bad faith filing determination.

 3             Second, Mr. Dinihanian has not intentionally misrepresented any information contained in the

 4      petition, schedules or statement of financial affairs. To the extent inaccuracies have been identified,

 5      they were innocent and inconsequential, and the Debtors have corrected them in a manner consistent

 6      with their general right to amend pursuant to the Federal Rules of Bankruptcy Procedure. But Mr.

 7      Dinihanian is not required, as the Trust contends, to concede that the Operating Agreement is executory

 8      in nature or that the Trust has an undisputed 25% interest in the Farm. Indeed, many courts have

 9      concluded that LLC operating agreements are not necessarily “executory” in nature. See, e.g., In re

10      Ehmann, 319 B.R. 200, 205 (Bankr. D. Ariz. 2005); In re First Protection, Inc., 440 B.R. 821, 832

11      (B.A.P. 9th Cir. 2010); and In re Woodfield, 602 B.R. 747, 758 (Bankr. D. Or. 2019) (held that the

12      question of whether the operating agreements at issue are executory can only be resolved by a careful

13      reading of the agreements' actual text). In addition, the Debtors do not concede the Trust, to the extent it

14      asserts an equitable or other interest in the Farm, that such an interest is unavoidable. 3

15             Third, staying enforcement of the General Judgment is not a basis for a bad faith determination

16      or dismissal of a case. As the Ninth Circuit noted in In re Marshall, 721 F.3d 1032, 1049 (9th Cir.

17      2013), “all debtors file for bankruptcy in order to delay creditor action.” That alone does not support a

18      finding that Cornell filed its case to avoid the General Judgment or to unduly deter or harass creditors.

19      The Trust’s reliance on In re Bennett, 2017 WL 2198951 (Bankr. D. Mont. May 18, 2017) and In re

20      Barstad, 17-60586-TLM, 2019 WL 2479311 (Bankr. D. Mont. June 12, 2019) is misplaced, as both

21      involve chapter 13 cases that are governed by grounds for dismissal under Section 1307, not Section

22      1112 governing chapter 11 cases. Moreover, both cases are readily distinguishable. In Bennett, the

23
        3
          Cornell disputes that the General Judgment effectuated a transfer of the legal and equitable interest in
24      the Farm to the Trust, or that the Trust was divested of its ownership interest in Cornell in exchange.
        Cornell was not a party to the General Judgment and received no value in exchange for any purported
25      transfer, therefore any transfer that may have occurred could be challenged as voidable through an
        adversary proceeding. Furthermore, the General Judgment required that certain conditions be met
26      before any interest in the Farm would be conveyed, thus undermining the ministerial act argument.
                                                                                       PERKINS COIE LLP
PAGE    6-    CORNELL’S OPPOSITION TO TASHA TEHERANI-                             1120 N.W. Couch Street, 10th Floor
145816220.1
              AMI’S MOTION TO DISMISS BANKRUPTCY CASE                                 Portland, OR 97209-4128
                                                                                        Phone: 503.727.2000
                                                                                         Fax: 503.727.2222
                                 Case 19-31883-dwh11           Doc 154      Filed 10/03/19
 1      debtor repeatedly omitted creditors from his schedules; he failed to list certain assets and made

 2      inconsistent statements regarding the value of such assets; he commingled personal assets and finances

 3      with his LLC; and he testified that he filed his petition to avoid contempt and jail. Despite this

 4      egregious conduct, which bears no resemblance to the Cornell case, the court in Bennett ultimately

 5      declined to dismiss the case, noting that it doubted dismissal would in the best interest of creditors at

 6      that time. Id. In Barstad, the court explicitly stated the mere existence of adversely resolved

 7      prebankruptcy litigation is not ipso facto evidence of a lack of good faith. 2019 WL 2479311 at *11.

 8      Instead, the court dismissed the case after considering the totality of the circumstances, which included

 9      the debtors’ assets and liabilities, income and expenses, number and nature of creditors, proposed plans,

10      and the factual circumstances underlying the claims of certain creditors as found by the prebankruptcy

11      litigation. Id. Here, the totality of the circumstances does not support dismissal of Cornell’s case.

12               In sum, the Trust blurs the legal distinction between the good faith that is a prerequisite to filing

13      a chapter 11 petition and the good faith that is required for confirmation of a plan. See, e.g., In re

14      Stolrow’s Inc., 84 B.R. 167, 171–172 (B.A.P. 9th Cir. 1988). The former has not been determined to be

15      absent merely because Debtors filed for bankruptcy to create a “breathing spell” during which they can

16      focus on a reorganization, while the latter cannot even be considered prior to the Debtor’s filing of a

17      plan.

18

19

20

21

22

23

24

25

26
                                                                                        PERKINS COIE LLP
PAGE    7-      CORNELL’S OPPOSITION TO TASHA TEHERANI-                            1120 N.W. Couch Street, 10th Floor
145816220.1
                AMI’S MOTION TO DISMISS BANKRUPTCY CASE                                Portland, OR 97209-4128
                                                                                         Phone: 503.727.2000
                                                                                          Fax: 503.727.2222
                                  Case 19-31883-dwh11           Doc 154      Filed 10/03/19
 1                                              III.   CONCLUSION

 2             For the foregoing reasons, the Debtors respectfully request that the Court deny the Trust’s

 3      Motion.

 4      Presented by:

 5      Dated: October 3, 2019                           PERKINS COIE LLP

 6                                                       By: /s/ Douglas R. Pahl
                                                             Douglas R. Pahl, OSB No. 950476
 7                                                           DPahl@perkinscoie.com
                                                             PERKINS COIE LLP
 8                                                           1120 N.W. Couch Street, Tenth Floor
                                                             Portland, OR 97209-4128
 9                                                           Telephone: 503.727.2000
                                                             Facsimile: 503.727.2222
10
                                                        Counsel for Debtor and Debtor-in-Possession
11                                                      15005 NW Cornell LLC
12
       DATED: October 3, 2019                            MOTSCHENBACHER & BLATTNER,
13                                                       LLP
14                                                       By: /s/ Nicholas J. Henderson
                                                             Nicholas J. Henderson, OSB No. 074027
15                                                           nhenderson@portlaw.com
                                                             Motschenbacher & Blattner, LLP
16                                                           117 SW Taylor St., Suite 300
                                                             Portland, OR 97204
17                                                           Telephone: (503) 417-0508
                                                             Facsimile: (503) 417-0528
18
                                                        Counsel for Debtor and Debtor-in-Possession
19                                                      Vahan M. Dinihanian, Jr.
20

21

22

23

24

25

26
                                                                                    PERKINS COIE LLP
PAGE    8-    CORNELL’S OPPOSITION TO TASHA TEHERANI-                          1120 N.W. Couch Street, 10th Floor
145816220.1
              AMI’S MOTION TO DISMISS BANKRUPTCY CASE                              Portland, OR 97209-4128
                                                                                     Phone: 503.727.2000
                                                                                      Fax: 503.727.2222
                                 Case 19-31883-dwh11        Doc 154     Filed 10/03/19
